                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

 GUADALUPE GONZALEZ MOLINA                       *    CIVIL ACTION NO. 2:18-CV-01543
 REG # 39095-177                                      SECTION P

 VERSUS                                          *    JUDGE TERRY A. DOUGHTY

 R. MAYER                                             MAG. JUDGE KATHLEEN KAY
                                                 *

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Petition

for Writ of Habeas Corpus [Doc. No. 1] is DISMISSED WITHOUT PREJUDICE.

        Monroe, Louisiana, this 25th day of January, 2019.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
